Citation Nr: 0412190	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals, left great toe fracture.

2.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

3.  Entitlement to service connection for patellofemoral 
syndrome, left knee.

4.  Entitlement to service connection for skin condition.

5.  Entitlement to service connection for residuals, lumbar 
spine injury with degenerative joint disease L5-S1.

6.  Entitlement to service connection for residuals, right 
foot injury.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was previously before the Board in June 2003, at 
which time it was Remanded to afford the veteran a hearing 
before a Veterans Law Judge, Board of Veterans' Appeals.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

Additional medical consultation and treatment records were 
received in November 2003 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2003), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  At his hearing before the undersigned in July 
2003, the undersigned stressed to the parties that submission 
of any additional evidence should be accompanied by a waiver 
unless consideration by the AOJ was desired. 

To ensure full compliance with due process requirements, the 
case is Remanded for the following development:

The RO should readjudicate the issues on 
appeal, to include consideration of all 
evidence of record and all potentially 
applicable VA laws and regulations and in 
particular any evidence submitted since 
issuance of the last Supplemental 
Statement of the Case (SSOC).  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the outcome of the appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




